DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed on 1/5/2022 has been entered, claims 3-4 are cancelled and claims 14-18 are new, thus claims 1-2 and 5-18 are currently pending in this application.  	The amendment to the title overcomes the previous title objection, therefore the objection is hereby withdrawn.
Allowable Subject Matter
Claims 1-2 and 5-18 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	 a display device comprising “a light-transmitting layer that contacts the lens surface and has translucency,… wherein the lens surface is a convex surface, and refractive index of a constituent material for the lens is lower than a refractive index of a constituent material for the light-transmitting layer” in combination with “the limitation wherein “a distance between a center of the pixel electrode and a display center of the display region is shorter than a distance between a center of the lens and the display center in the plan view” as recited in claim 1;  	a display device wherein “a distance between a center of the second pixel electrode and a display center of the display region is shorter than a distance between a center of the second lens and the display center in the plan view, and a distance between the first pixel electrode and the first lens is shorter than a distance between the second pixel electrode and the second lens in the plan view” as recited in claim 9; and  	a display device wherein “the insulating film is disposed between the pixel electrode and the light-emitting layer, and has a first opening that overlaps the pixel electrode of the first pixel and a second opening that overlaps the pixel electrode of the second pixel, and in plan view, a distance between a center of the first lens and a center of the first opening is different from a distance between a center of the second lens and a center of the second opening” as recited in claim 14. 	Claims 2, 5-8, 10-13 and 15-18 are also allowed for further limiting and depending upon allowed claims 1, 9 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892